GAJARSA, Circuit Judge.
ON MOTION

ORDER

The court considers whether this appeal should be transferred to the United States Court of Appeals for the Eleventh Circuit.
Eastern Union, Inc. et al. appeal from a decision of the United States District Court for the Northern District of Georgia granting Western Union Holdings, Inc. et al.’s motion for summary judgment. It appears that the underlying matter involved a trademark infringement claim and is not within this court’s limited jurisdiction. See 28 U.S.C. § 1295.
Accordingly,
IT IS ORDERED THAT:
Absent a response received by this court within 14 days of the date of filing of this order, this appeal will be transferred to the United States Court of Appeals for the *353Eleventh Circuit pursuant to 28 U.S.C. § 1631.